The opinion of the Court was delivered by
Weight, A. J.
An enquiry into the propriety of the order granted by the Circuit Judge, from which the appeal is taken,-would involve this Court into an examination of all the facts on which the satisfaction of the judgment is averred on the one side and denied on the other. We are without jurisdiction on questions of fact, and even if we were invested with it, we have, in the matter in hand, no mode by which we could bring the facts before us on which to form a judgment.
The Circuit Judge, himself, without resorting to the course which he pursued, could only have heard the return to the rule, when controverted by affidavits on the respective sides; and this would have been a most unsatisfactory mode of adjusting matters which, being affirmed before him, meets with a direct denial.
It is not improbable that, finding a difficulty in arriving at a conclusion in his own mind free from doubt, he desires to have the issues of fact settled by a jury, so that he could apply the legal principles by which, in his judgment, the motion should be governed. The grounds on which the appeal ‘is based aver error or misunderstanding, on the part of the Judge, of the facts stated in his order, and it is chiefly by reason of them that we are asked to reverse it.
Is it expected that this Court will hear an argument on the facts tobe developed through an examination of the Equity cases, in which it is said the payment of the judgment was provided for, or do that which the Circuit Court has directed to be done by a jury, and then decide the question of payment, which the Circuit Judge has *454refused to do, until aided by the verdict of a jury? Suppose we set aside the order which he has made, then the question of satisfaction still remains undecided, and the Circuit Judge would be compelled to decide it upon the facts set forth in the motion for the rule, and the return to it, when, by the order, he has said that he has “doubts upon these various points which might be more clearly and distinctly set forth upon an investigation of the cause.”
It might be that, in our judgment, there was enough before him to have justified a decision on the points presented by the rule, and answered by the return. If the proposition had simply been the obligation of the plaintiff in the judgment to have accepted payment of his debt in Confederate States Treasury notes, and that the Commissioner in Equity was the agent of the appellant, who was a creditor brought before. the Court of Equity by an order to establish his demand, it is possible that, as mere questions of law, this Court would not have had much difficulty in their solution. We cannot, however, say that the Circuit Judge was wrong in not abstracting them from allthe facts submitted- by both sides, and resting his judgment alone on them. The order is to be viewed as an admission by him that he was in too much doubt to act more without the aid of a jury.
Under the Act of 1817, 6 Stat. at Large, 61, he had the right to submit the matter to a jury.
It was purely an exercise of discretionary authority; and how can this Court, when the statute confers on him the power to decide the question of payment, or refer it to a jury, limit the discretion by saying that, without a jury, he shall decide it himself.
Nor do we see how the respondent will be prejudiced by the course adopted. The issue will be tried before the same Judge who ordered it; and if he errs in his instructions to the jury, in the law which they are to apply to the facts, it will be competent for either party, through proper exceptions, to have access to this Court.
Willard, A. J., concurred.
Moses, C. J., absent at argument.